IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY M. GARTMAN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1875

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 13, 2016.

An appeal from the Circuit Court for Duval County.
Virginia Norton and Waddell A. Wallace, Judges.

Nancy A. Daniels, Public Defender, and David A. Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Following his convictions for armed robbery and possession of a firearm by

a convicted felon, Appellant was sentenced to a term of 12 years, with a 10-year

mandatory minimum term for use of a firearm for the armed robbery offense, and
to a term of 6 years with a 3-year mandatory minimum for use of a firearm. The

sentence for possession of a firearm by a convicted felon was ordered to be served

consecutively to the term imposed for armed robbery. Given the case law as it

existed at the time of sentencing, the trial court understandably believed the

sentences had to be imposed consecutively. Appellant raises several issues on

appeal, but we will address only one.

      While this appeal was pending, the Florida Supreme Court decided Williams

v. State, 186 So. 3d 989 (Fla. 2016). In Williams, the Court held that consecutive

mandatory minimum terms of imprisonment for use or possession of a firearm

during a qualifying felony are permissible but not required by section 775.087,

Florida Statutes.   The Supreme Court stated in Williams that “[g]enerally,

consecutive sentencing of mandatory minimum imprisonment terms for multiple

firearm offenses is impermissible if the offenses arose from the same criminal

episode and a firearm was merely possessed but not discharged.” Id. at 993.

While the Court frequently used the term “mandatory minimum imprisonment

terms” in Williams, it is apparent from reading the opinion as a whole that it meant

a sentence imposed under the 10-20-Life statute for an offense specified in that

section as qualifying for such sentencing, a sentence which may be greater than the

minimum term mandated. See § 775.087(2)(c), Fla. Stat. (“If the mandatory

minimum terms of imprisonment pursuant to this section are less than the

                                         2
sentences that could be imposed as authorized by s.775.082, S. 775.084, or the

Criminal Punishment Code under chapter 921, then the sentence imposed by the

court must include the mandatory minimum term of imprisonment as required in

this section.”).

       Per Williams, we vacate the sentences and remand for resentencing. Thus,

in the instant case, no portion of Appellant’s sentence for possession of a firearm

by a convicted felon may be ordered to be served consecutively. See also Palmer

v. State, 438 So. 2d 1 (Fla. 1983).

        The remaining issues raised on appeal are without merit.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

B.L. THOMAS, BILBREY, and KELSEY, JJ., CONCUR.




                                         3